Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the end portion" in line 2.  
There is insufficient antecedent basis for this limitation in the claim.
Claims 4-5 depend on claim 3; and hence are also allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 20150265112).
As regarding claim 1, Chen discloses the claimed invention for a multi-cyclonic dust filter device, comprising: a dust collection chamber configured to collect dust in a gas to-be-filtered out dust; a cyclonic chamber communicating with the dust collection chamber, the cyclonic chamber comprising an air inlet provided for the gas to-be-filtered out dust to enter, a side wall connected to the air inlet to guide the gas to-be-filtered out dust to spirally flow toward the dust collection chamber to form a first cyclone, and an exhaust port; and a deflector component disposed in the cyclonic chamber, the deflector component comprising a first deflector tube configured to receives the gas to-be-filtered out dust refluxed from the dust collection chamber and guides the gas to-be-filtered out dust to flow spirally to form a second cyclone, and a second deflector tube located in a same axial direction as the first deflector tube and spaced apart from the first deflector tube by an airflow convergence interval, the first deflector tube being provided with at least one dust filter hole for discharging the dust in the second cyclone, and the second deflector tube combining the first cyclone and the second cyclone through the airflow convergence interval to form a third cyclone for discharging toward the exhaust port (annotated figure).

    PNG
    media_image1.png
    466
    564
    media_image1.png
    Greyscale

As regarding claim 2, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention for wherein the dust filter hole is disposed at one end portion of the first deflector tube located at the airflow convergence interval (annotated figure).
As regarding claim 3, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention for wherein the end portion is extendedly disposed with a first retaining wall toward the side wall (annotated figure).
As regarding claim 4, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention for wherein a position of the first retaining wall corresponding to the dust filter hole is extendedly disposed with a third retaining wall toward the dust collection chamber (annotated figure).

As regarding claim 10, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention for wherein an inner diameter of the second deflector tube is greater than an inner diameter of the first deflector tube (annotated figure).
As regarding claim 11, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention for wherein the inner diameter of the first deflector tube is tapered from one end located at the dust collection chamber toward the other end of the first deflector tube located at the airflow convergence interval (annotated figure).
As regarding claim 13, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention for wherein the first deflector tube is connected in the cyclonic chamber by a plurality of brackets (annotated figure – support structures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150265112) as applied to claim 1 above, and further in view of Streete et al (US 3169842; hereinafter Streete).
As regarding claim 6, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention except for wherein an end portion of the second deflector tube located at the airflow convergence interval is extended with a second retaining wall toward the side wall.  Streete teaches wherein an end portion of the second deflector tube located at the airflow convergence interval is extended with a second retaining wall (about 12 of fig. 1) toward the side wall.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein an end portion of the second deflector tube located at the airflow convergence interval is extended with a second retaining wall toward the side wall as taught by Streete in order to enhance device performance.
As regarding claim 7, Chen as modified discloses all of limitations as set forth above.  Chen as modified discloses the claimed invention for wherein an end portion of the first deflector tube located at the airflow convergence interval is extended with a first retaining wall toward the side wall (annotated figure).
As regarding claim 8, Chen as modified discloses all of limitations as set forth above.  Chen as modified discloses the claimed invention except for wherein an outer greater than an outer periphery of the second retaining wall.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein an outer periphery of the first retaining wall is greater than an outer periphery of the second retaining wall in order to enhance device performance, since it has been held that such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (or dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
As regarding claim 9, Chen as modified discloses all of limitations as set forth above.  Chen as modified discloses the claimed invention for wherein the outer periphery of the first retaining wall and the outer periphery of the second retaining wall respectively form a guiding surface to assist the dust in falling toward the dust collection chamber (Streete – ab 12 of fig. 1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20150265112) as applied to claim 11 above, and further in view of Sheidler et al (US 20050016138; hereinafter Sheidler).
As regarding claim 12, Chen discloses all of limitations as set forth above.  Chen discloses the claimed invention except for wherein the inner diameter of the second deflector tube is gradually increased from one end located at the airflow convergence gradually increased from one end located at the airflow convergence interval toward the other end of the second deflector tube located at the exhaust port.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the inner diameter of the second deflector tube is gradually increased from one end located at the airflow convergence interval toward the other end of the second deflector tube located at the exhaust port as taught by Sheidler in order to enhance device performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773